  Case 1:20-cr-00118-KAM-SMG Document 1-1 Filed 03/09/20 Page 1 of 1 PageID #: 2


                                                                                 IN CLERK'S OFrlCS
                                                                            U.S. DISTRICT COURT E D N
MAtSUMOTO, J.                         INFORMATION SHEET
                                                                            -k MAR - 9 2020 ^
   GOLD, MJ.                  UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK
                                                                              BROOKLYN OFFICE


  1.      Title of Case: United States v. John Doe

  2.     Related Magistrate Docket Nuniber(s):

  3.      Arrest Date:   11/25/2019


  4.     Nature of offense(s):    lEI Felony
                                  □    Misdemeanor


  5.      Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
          E.D.N.Y. Division of Business Rules):

          Projected Length of Trial:   Less than 6 weeks         S
                                       More than 6 weeks         □


          County in which crime was allegedly committed: Kings
          (Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

          Was any aspect of the investigation, inquiry and prosecution giving rise to the case
          pending or initiated before March 10, 2012.'                □ Yes lEI No

  9.      Has this indictment/information been ordered sealed?        □ Yes       No


  10.     Have arrest warrants been ordered?                         □Yes     ^No


  11.     Is there a capital count included in the indictment?       □Yes        No


                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                               By:                        hdrjix
                                                       argaret M.
                                                      Margafet %. Gandy
                                                                  Gandv           n
                                                      Assistant U.S. Attorney
                                                      (718) 254-6213



          Judge Brodie will not accept cases that were initiated before March 10, 2012.



  Rev. 10/04/12
